                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ PARTIAL MOTION TO
      DISMISS PLAINTIFF’S COLLECTIVE & CLASS ACTION COMPLAINT
______________________________________________________________________________

         Defendants Western Express, Inc. (“Western”) and New Horizons Leasing, Inc. (“New

Horizons”) (collectively “Defendants”), by their undersigned counsel, hereby submit this

Memorandum of Law in Support of their Partial Motion to Dismiss (“Motion to Dismiss” or

“Motion”) Plaintiff’s Collective and Class Action Complaint (“Complaint”). Pursuant to Federal

Rule of Civil Procedure 12(b)(6), Causes of Action II through VII (hereinafter “Rule 23 Claims”)

should be dismissed from Plaintiff’s Complaint for failure to state a claim upon which relief can

be granted.

I.       INTRODUCTION

         On August 25, 2017, Plaintiff Elmy filed his Collective and Class Action Complaint based

upon Western and New Horizons’ alleged violations of the Fair Labor Standards Act (“FLSA”).

(D.E. 1, ¶¶ 120-123). Plaintiff seeks to bring a collective action, pursuant to 29 U.S.C. § 201, et

                                                1

     Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 1 of 17 PageID #: 1170
seq. for “Defendants failure to pay Plaintiffs minimum wages through misclassification of Plaintiff

lease operators as ‘independent contractors’ when by law they are employees.” (D.E. 1, ¶ 6).

Additionally, Plaintiff seeks to bring a putative class action, arguing that “[t]he Second through

Sixth1 Causes of Action are properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3).” (D.E. 1, ¶ 24). Plaintiff’s proposed Rule 23 Claims are the subject of this

Memorandum of Law and corresponding Motion. Those Rule 23 Claims should be dismissed with

prejudice.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(6) serves as a defense to pleadings that “fail[] to

state a claim upon which relief may be granted.” Indeed, “[t]he purpose of Rule 12(b)(6) is to

permit a defendant to test whether, as a matter of law, the plaintiff is entitled to relief even if

everything alleged in the complaint is true.” Campbell v. Nationstar Mortg., 611 F. App’x 288,

291 (6th Cir. 2015) (quoting Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993)). The Court, in

considering a Rule 12(b)(6) motion, “must treat all of the well-pleaded allegations of the pleadings

as true and construe all of the allegations in the light most favorable to the non-moving party.”

Sutton v. Cmty. Health Sys., No. 1:16-cv-01318-STA-egb, 2017 U.S. Dist. LEXIS 133712, at *4-

5 (W.D. Tenn. Aug. 22, 2017) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). However,

the court “need not accept as true . . . unwarranted factual inferences.” Ruffin v. Nicely, 183 F.

App’x 505, 510 (6th Cir. 2006) (quoting Benzon v. Morgan Stanley Distribs., Inc., 420 F.3d 598,

608 (6th Cir. 2005) (citation omitted)).




1
  Plaintiff only alleges that the Second through Sixth causes of action are properly maintainable as a Rule 23 class in
this paragraph. In Plaintiff’s Prayer for Relief, however, he requests that the Seventh cause of action—Tennessee
Involuntary Labor Servitude—also be certified as a class claim. (See D.E. 1, p. 30). Therefore, Defendants understand
that Plaintiff seeks to certify a Rule 23 class under the Second through Seventh causes of action.

                                                          2

    Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 2 of 17 PageID #: 1171
       While Fed. R. Civ. P. 8(a)(2) requires only “a short and plain statement of the claim,” a

“plaintiff must allege sufficient facts to show that the claim is ‘plausible.’” Davis v. Hill, No. 3:15-

cv-00936, 2017 U.S. Dist. LEXIS 40419, at *5 (M.D. Tenn. Feb. 21, 2017) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 554, 556 (2007)). In order for a complaint to pass the plausibility

requirement, it requires “direct or inferential allegations respecting all the material elements of the

claim.” Wittstock v. Mark a Van Sile, Inc., 330 F.3d 899, 902 (6th Cir. 2003). This amounts to

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Twombly, 550 U.S. at 555; Reilly v.

Vadlamudi, 680 F.3d 617, 622 (6th Cir. 2012). If a plaintiff’s complaint is unable to “raise a right

to relief above the speculative level,” then it will not survive a motion to dismiss. Twombly, 550

U.S. at 555.

III.   LEGAL ANALYSIS

           A. Plaintiff’s Common Law Fraud Cause of Action, (Cause of Action II), Is Not
              Pled with Sufficient Particularity.

       Plaintiff’s second cause of action alleges Fraud against Western and New Horizons. “The

elements of fraud under Tennessee law are as follows: (1) an intentional misrepresentation of an

existing material fact, (2) knowledge of the representations falsity, and (3) injury caused by

reasonable reliance on the misrepresentation.” Asemota v. Suntrust Mortg., 2012 U.S. Dist. LEXIS

83744, at * 30 (W.D. Tenn. June 18, 2012) (citing Lopez v. Taylor, 195 S.W.3d 627, 634 (Tenn.

Ct. App. 2005)). Morever, pursuant to Fed. R. Civ. P. 9(b), a party alleging fraud must state with

particularity the circumstances constituting fraud.” This standard is essentially the same in Tenn.

R. Civ. P. 9.02 which states that all claims for fraud “shall be stated with particularity.” See

Dauenhauer v. Bank of N.Y. Mellon, 562 F. App’x 473, 481–82 (6th Cir. 2014) (noting the

similarity). As the Sixth Circuit has noted, “[t]o plead fraud with particularity, the plaintiff must

                                                   3

  Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 3 of 17 PageID #: 1172
allege (1) the time, place, and content of the alleged misrepresentation, (2) the fraudulent scheme,

(3), the defendant's fraudulent intent, and (4) the resulting injury.” Chesbrough v. VPA, P.C., 655

F.3d 461, 467 (6th Cir. 2011) (quotation and internal punctuation omitted). Plaintiff fails to meet

this exacting standard which is applicable to his allegation of fraud. In fact, Plaintiff’s fraud cause

of action section does not even allege or state what representations allegedly constitute the basis

for the fraud claim, much less state them with particularity.

       Specifically, Plaintiff alleges that:

       Defendants engaged in fraud in that (1) Defendants made a representation of a
       present or past fact; (2) the representation was false when it was made; (3) the
       representation involved a material fact; (4) Defendants either knew that the
       representation was false or did not believe it to be true or that Defendants made the
       representation recklessly without knowing whether it was true or false; (5) Plaintiffs
       did not know that the representation was false when made and were justified in
       relying on the truth of the representation; and (6) Plaintiffs sustained damages as a
       result of the representation.

(Compl. at ¶ 125). Plaintiff also claims that he and members of the putative class “acted

reasonably” and were ignorant of the falsity of these claimed representations, which caused them

to “suffer damages and financial losses, including, among other things, loss of wages and interest

thereon, and assuming debt and expense obligations.” (Compl. at ¶¶ 126, 127).

       Under a separate factual background section of the Complaint, designated as “Fraud and

Misrepresentation That Owner Operators Would Earn Over $225,000 Annually,” the Complaint

also fails to plead with sufficient particularity Plaintiff’s fraud cause of action. According to the

generalized allegations described in the paragraphs under this section, Defendants have allegedly:

misrepresented that drivers “will earn over $225,000 annually.” (Compl. at ¶ 46); posted “ads” on

Facebook that represent “how much money lease operators will earn and how many miles they

will drive.” (Compl. at ¶ 47); and, “[i]mmediately prior to signing the Contract and Lease,”

allegedly made presumably oral representations “about the Owner Operator program including,

                                                  4

  Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 4 of 17 PageID #: 1173
but not limited to, that they can take home time whenever they want, that they will get their choice

of loads, that they will be given the best loads, and that Western will keep them moving.” (Compl.

at ¶ 48). Notably, not a single allegation is pled with any degree of particularity as required.

       Instead, Plaintiff bases his common law fraud cause of action almost exclusively on

claimed generalized and vague oral representations and advertisements that were allegedly made

to him at some unspecified time prior to his signing of the lease with New Horizons and the

separate independent contractor contract with Western. These allegations are not tied or tethered

to any particular fraud time, place, or person and do not describe the substance of the alleged

misrepresentations with requisite particularity. None of Plaintiff’s fraud allegations identify a

particular actor, advertisement, or representation as is required under applicable law. See Gray v.

Bank of Am., N.A., 2012 U.S. Dist. LEXIS 109536, at *7–8 (E.D. Tenn. Aug. 6, 2012).

       Not only has Plaintiff failed to plead this cause of action with particularity, he relies on

claimed oral representations that were allegedly made to him alone. Plaintiff offers no factual

claims that any other putative class member experienced the same alleged conversation or saw the

alleged advertisement. Instead, the allegations in support of his fraud claim are generalized and

are comprised of alleged vague oral statements that were purportedly made by an unnamed

Western representative at some time prior to Plaintiff’s signing of either of the two separate

agreements. (See Compl. ¶ 48). Even if these allegations were true—which Defendants deny

entirely—Plaintiff offers no proof that these statements and/or representations were made to all

putative class members. Finally, Plaintiff’s allegations of justified reliance are “supported by mere

conclusory statements, [which] do not suffice.” Ashcroft, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). For the reasons stated above, Plaintiff’s Tennessee Common Law Fraud claim must

be dismissed.



                                                  5

  Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 5 of 17 PageID #: 1174
           B. Plaintiff’s Common Law Negligent Misrepresentation Claim, (Cause of
              Action III), Is Not Pled with Sufficient Particularity.

       Plaintiff’s third cause of action alleges negligent misrepresentation against Western and

New Horizons. Similar to a common law fraud claim, in order “to succeed on a claim for negligent

misrepresentation, a plaintiff must establish that the defendant supplied information to the plaintiff;

the information was false; the defendant did not exercise reasonable care in obtaining or

communicating the information and the plaintiffs justifiably relied on the information.” Walker v.

Sunrise Pontiac-GMC Truck, Inc., 249 S.W. 3d 301, 311 (Tenn. 2008) (quoting Williams v. Berube

& Assocs., 26 S.W.3d 640, 645 (Tenn. Ct. App. 2000)). Like fraud, “[f]ederal courts in Tennessee

have concluded that claims ‘of negligent misrepresentation must be pled with the particularity

required by the heightened pleading standard in Rule 9(b).’” Pugh v. Bank of Am., No. 13-2020,

2013 U.S. Dist. LEXIS 92959, at *42-42 (W.D. Tenn. July 2, 2013) (quoting Asemota v. Suntrust

Mortg., No. 11-2816-STA-dkv, 2012 U.S. Dist. LEXIS 83744, at *31 (W.D. Tenn. June 18, 2012);

see also In re Nissan N. Am., Inc. Odometer Litig., 664 F. Supp. 2d 873, 881 (M.D. Tenn. 2009).

Plaintiff has failed to meet this burden on his negligent misrepresentation claim as well.

       Plaintiff alleges generally that Defendants “engaged in negligent misrepresentation by, in

the course of their business, profession, or employment, or in any other transaction in which they

had a pecuniary interest, supplying false information for the guidance of Plaintiffs in their business

transactions, and by failing to exercise reasonable care or competence in obtaining or

communicating the information to Plaintiffs.” (Compl. at ¶ 129). Plaintiff appears to rely entirely

on the same allegations presented in support of its common law fraud claim for his common law

negligent misrepresentation claim. These allegations vaguely describe a sentence on Western’s

website and alleged individual, vague oral communications that were made to Plaintiff.




                                                  6

  Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 6 of 17 PageID #: 1175
       Still, no facts are alleged or pled which identify who communicated the information and

what specifically was told to Plaintiff or any other purported class members in relation to that

communication. It is well-accepted in Tennessee that “the tort of negligent misrepresentation

cannot be based on conjecture, statements of opinion, puffing and sales talk, or representations of

future events.” Am. Access. Int’l, LLC v. Conopco, Inc., No. 3:15-CV-49-TAV-HBG, 2016 U.S.

Dist. LEXIS 18919, at *20 (E.D. Tenn. Feb. 17, 2016) (internal quotations omitted). Plaintiff

makes no claim that Western and/or New Horizons personally guaranteed each independent

contractor $225,000 take home pay annually or any other specific amount of guaranteed

compensation. Instead, Plaintiff’s claims are no more than alleged generalized impressions of one

individual based his brief orientation as an independent contractor driver.

       Finally, like Plaintiff’s fraud claim, his reliance here is “supported by mere conclusory

statements, [which] do not suffice.” Ashcroft, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

Clearly Plaintiff “[has] not alleged sufficient facts taken as true to nudge [his] negligent

misrepresentation claim across the line from conceivable to plausible.” Hafer v. Medtronic, Inc.,

99 F. Supp. 3d 844, 866 (W.D. Tenn. 2015) (internal quotations omitted). For these reasons,

Plaintiff’s Tennessee Common Law Negligent Misrepresentation claim must be dismissed.

           C. Plaintiff’s UCC Lease and Contract Unconscionability Claim, (Cause of
              Action IV), Fails to State a Claim.

       Plaintiff’s fourth cause of action alleges that the lease entered into between Plaintiff and

New Horizon, and the separate independent contractor contract entered into between Plaintiff and

Western are “unconscionable and thus unenforceable under the Tennessee Uniform Commercial

Code, Tenn. Code Ann. §§ 47-2-302 and 74-2A-108, as the provisions of the Agreements are so

one-sided, in view of all the facts and circumstances, that Plaintiffs were denied any opportunity




                                                 7

  Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 7 of 17 PageID #: 1176
for meaningful choice.”2 (Compl. ¶ 133). Plaintiff’s unconscionability claim appears to rest

exclusively on the fact that the lease agreement and the separate independent contractor contract

allegedly “are presented to Plaintiffs on a ‘take-it-or-leave-it basis’ with no opportunity for

Plaintiffs to negotiate any of their terms.” (Compl. ¶ 134). Because of the allegedly unconscionable

provisions in the two separate contracts, Plaintiff argues that he and the members of the putative

class suffered “loss of wages” and “assuming of debt and expense obligations.” Id. at ¶ 135.

         As an initial matter, “Tenn. Code Ann. § 74-2A-108”, as cited by Plaintiff in his Complaint

on page 24, does not exist, is not codified as statute in Tennessee and is therefore not a part of

Tennessee’s Annotated Code. Therefore, Plaintiff’s unconscionability claim fails because it is not

supported by any law which has been codified in Tennessee. However, should the Court proceed

under the assumption and interpretation that Plaintiff intended to plead unconscionability under

Tennessee’s Uniform Commercial Code (“UCC”) § 2A-108, Plaintiff’s unconscionability claim

also fails as of matter of law and is without merit.3

         Turning to the next statute alleged by Plaintiff in support of its UCC unconscionability

claim, Tenn. Code Ann. § 47-2-302(1) states the following:

         If the court as a matter of law finds the contract or any clause of the contract to have
         been unconscionable at the time it was made the court may refuse to enforce the
         contract, or it may enforce the remainder of the contract without the unconscionable


2
  It is important to note that Tenn. Code Ann. § 74-2A-108, which is cited in Plaintiff’s complaint as supporting his
unconscionability claim, does not exist. See supra, pg. 8.
3
   “In determining whether a contract is governed by the UCC, Tennessee has adopted the ‘predominant factor’
approach.” Corso Enters. V. Shop at Home Network, 2005 U.S. Dist. LEXIS 48371, at *20 (M.D. Tenn. Sept. 26,
2005) (citing Hudson v. Town and Country True Value Hardware, 666 S.W.2d 51, 53-54 (Tenn. 1984)). “Under this
test, if the essential bulk of the assets to be transferred qualifies as ‘goods,’ then it is appropriate to characterize the
transaction as one for the sale of goods, and the UCC governs; if the predominant assets are non-goods, then the UCC
has no application.” Id.
           Here, Plaintiff attempts to conflate his lease with New Horizons for the truck and his separate contract with
Western as an independent contractor driver into a contract for the “sale of goods.” No part of either his lease or his
separate independent contractor contract, however, deals with the sale of goods themselves. The UCC applies
primarily to the sale of goods between merchants, not to contracts for the retention of independent contractor services,
and therefore such a claim under the UCC is inappropriate here and without merit.


                                                             8

    Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 8 of 17 PageID #: 1177
       clause, or it may so limit the application of any unconscionable clause as to avoid
       any unconscionable result.

Importantly, this statute does not frequently appear in caselaw. When it does, it is strictly in the

context of providing allegedly false information to a prospective purchaser or investor. See Beard

v. Worldwide Mortg. Corp., 354 F. Supp. 2d 789, 794-95 (W.D. Tenn. 2005) (misleading

statements as to home refinancing funds); MBI Motor Co. v. Lotus/East, Inc., 506 F. 2d 709, 713

(6th Cir. 1974) (breach of warranty disclaimer claim); Bunge Corp. v. Miller, 381 F. Supp. 176,

179 (W.D. Tenn. 1974) (breach of contract claim for failure to deliver on a contract for the sale of

soybean bushels).

       To Defendants’ knowledge, such a claim has not been brought before any court in

Tennessee for an allegedly unconscionable provision of a contract for independent contractor

services. This is likely because the statute was intended to govern unconscionable commercial

contracts for goods or services, not a contract between a principal and an independent contractor

for the performance of services as a truck driver or otherwise. Therefore, such a claim is not

supported by the cited statutory law and is invalid.

           D. Plaintiff’s Tennessee Common Law Unjust Enrichment Claim, (Cause of
              Action V), Is Without Merit.

       Plaintiff’s fifth cause of action alleges common law unjust enrichment against Western and

New Horizons. In support of his unjust enrichment claim, Plaintiff alleges that “[l]ease operators

conferred a benefit on Defendants by acting as employees,” but were misclassified as lease

operators so Western and/or New Horizons “could avoid their obligations to lease operators as

employees.” (Compl. at ¶ 88). As a result, Plaintiff argues that it is “inequitable for Defendants to

retain the benefits of lease operators’ employment without paying them for the value of such




                                                 9

  Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 9 of 17 PageID #: 1178
employment conferred.” Id. Plaintiffs seek “restitution of all benefits conferred upon Defendants,

including but not limited to, the disgorgement of any unjust profits.” Id. at ¶ 139.

       Plaintiff’s unjust enrichment claim fails for one primary reason: it is undisputed by both

parties that Plaintiff, and the putative class he is attempting to represent, all signed a contract to

lease a truck from New Horizons and all signed a separate contract to join Western as independent

contractor owner operators. “Tennessee courts will impose a contractual obligation under an unjust

enrichment theory where there is no contract between the parties or a contract has become

unenforceable.” Stiers v. State Farm Ins., No. 3-11-CV-437, 2012 U.S. Dist. LEXIS 87591, at *18

(E.D. Tenn. June 25, 2012) (emphasis added). However, a “Plaintiff cannot recover under an unjust

enrichment theory if a valid contract existed, since a contract may not be implied where a valid

contract exists on the same subject matter.” Thompson v. Am. Gen. Life & Accident Ins. Co., 404

F. Supp. 2d 1023, 1029 (M.D. Tenn. 2005); see Jaffe v. Bolton, 817 S.W. 2d 19, 26 (Tenn. Ct.

App. 1991) (“The primary purpose of implied contracts is to impose an obligation that ought to be

done as a matter of justice and equity in the absence of express contracts. A contract cannot be

implied, however, where a valid contract exists on the same subject matter.”).

       Here, it is undeniable that two separate contracts existed between the parties. Even

assuming, arguendo, that Plaintiff and the putative class could be found to have been improperly

misclassified as independent contractors, which Defendants deny, such a finding would still not

serve to save this unjust enrichment claim since the written contractual agreement whatever its

nature, exists between the parties, resulting in a valid contract, Plaintiff’s unjust enrichment claim

fails and must be dismissed.

           E. Plaintiff’s Federal Forced Labor Claim, (Cause of Action VI), Fails to State a
              Claim Upon Which Relief Can Be Granted and Is Grossly Inappropriate
              Here.



                                                 10

 Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 10 of 17 PageID #: 1179
       Plaintiff’s sixth cause of action alleges that Western and New Horizon “obtained the

continuous labor of Plaintiffs by using threats of serious financial and professional harm.” (Compl.

at ¶ 141). According to the Complaint, Defendants specifically “threatened . . . [to] use the legal

system, debt collection system, and DAC Reports to enforce the crushing debt,” which “caused

Plaintiffs to engage in forced labor . . . in violation of the federal forced labor statutes, 18 U.S.C.

§§ 1589 and 1595.” (Compl. at ¶¶ 143, 144).

       18 U.S.C. § 1589(a) provides that it is a violation of the statute to:

       “knowingly provide[] or obtain[] the labor or services of a person by any one of, or
       any combination of, the following means:

               (1) by means of force, threats of force, physical restraint, or threats of
               physical restraint to that person or another person;
               (2) by means of serious harm or threats of serious harm to that person or
               another person;
               (3) by means of the abuse or threatened abuse of law or legal process; or
               (4) by means of any scheme, plan, or pattern intended to cause the person
               to believe that, if that person did not perform such labor or services, that
               person or another person would suffer serious harm of physical restraint ….

       The other statute alleged by Plaintiff in his Complaint in support of this claim, 18 U.S.C.

§ 1595, provides that “[a]n individual who is a victim of a violation of this chapter [18 USCS §§

1581 et seq.] may bring a civil action against the perpetrator.” 18 U.S.C. § 1595(a). The chapter

referenced by § 1595, 18 USCS §§ 1581 et seq., refers to peonage (§ 1581); vessels for slave trade

(§ 1582); enticement into slavery (§ 1583); sale into involuntary servitude (§ 1584), among other

statutes specifically dealing with slavery. In fact, 18 U.S.C. § 1595 is commonly referred to as the

Trafficking Victims Protection Act, or TVPA.

       Plaintiff’s reliance on these statutes is, at a minimum, extremely misguided. First,

“Congress intended [§ 1589] to address serious trafficking, or cases ‘where traffickers threaten

harm to third persons, restrain their victims without physical violence or injury, or threaten dire



                                                  11

 Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 11 of 17 PageID #: 1180
consequences by means other than overt violence.’” United States v. Dann, 652 F. 3d 1160, 1170

(9th Cir. 2011) (quoting H.R. Rep. No. 106-939, at 101 (Conf. Rep.)). Case law overwhelmingly

supports Congress’ intent that this statute would apply to forced labor in the context of trafficked

individuals, not individuals who reside in this country, who entered into contracts and are simply

unhappy with their business deal or compensation.4 The same is true with § 1595. “When it enacted

the Trafficking Victims Protection Act (“TVPA”) in 2000, Congress declared that the purposes of

the TVPA are to ‘combat trafficking in persons, a contemporary manifestation of slavery whose

victims are predominantly women and children, to ensure just and effective punishment of

traffickers, and to protect their victims.’” Ditullio v. Boehm, 662 F.3d 1091, 1094 (9th Cir. 2011)

(quoting Pub. L. No. 106-386, § 102, 114 Stat. 1488 (2000) (codified as amended at 18 U.S.C. §

1589 et seq.)).

         As a final nail in this already well-sealed coffin, “the scope of the statute is narrowed by

the requirement of scienter.” Dann, 652 F. 3d at 1170 (citing United States v. Calimlim, 538 F. 3d

706, 711-12) (7th Cir. 2008). “The jury must find that the employer intended to cause the victim

to believe that she would suffer serious harm – from the vantage point of the victim – if she did

not continue to work.” Id. Therefore, “[t]he linchpin of the serious harm analysis under § 1595 is



4
  An example of the types of cases which are legitimately brought under these statutes demonstrates that Plaintiff’s
use of, and reliance on, the statutes is clearly erroneous and misplaced. See United States v. Bradley, 390 F. 3d 145,
148-49 (1st Cir. 2004) (Seasonal workers from Jamaica were convinced to come work in the U.S. at a New Hampshire
tree removal company under the promise of free lodging and $15-20/hour. Once they arrived, they were paid $7/hour
instead and charged $50/week in rent. When one of the workers tried to leave the defendants threatened to “kick his
ass” and call immigration services and when another left the defendant threatened to “take his gun and go to New
York to look for [him].” The men were frequently physically and psychologically berated.); Dann, 652 F.3d at 1160,
1171-73 (“Defendant arranged to bring an immigrant nanny into the country to take care of her children. However,
she treated the nanny like a slave, taking her visa from her and taking steps to ensure that the nanny would not leave,”
including: financial harm (claim that nanny owed her $8,000 when she tried to leave); reputational harm (would call
her a thief and tell her family back in Peru that she was untrustworthy if she left); immigration harm (threat to leave
the country); and harm to the children (“what would happen to my children”)); United States v. Kalu, 791 F.3d 1194,
1197 (10th Cir. 2015) (Defendant Kalu “recruited foreign nationals to come to the United States for specialized nursing
employment, required them to work as non-specialized laborers in nursing homes, retained a portion of their wages
for personal profit, and threatened them with deportation and financial ruin if they did not comply.”).

                                                          12

    Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 12 of 17 PageID #: 1181
not just that serious harm was threatened but that the employer intended the victim to believe that

such harm would befall her.” Id.

       Plaintiff’s allegations that Defendants operated a scheme allegedly “caus[ing] Plaintiffs to

believe that non-performance of labor would result in serious financial and professional harm” and

even “crushing debt” is not an actionable claim under these statutes. (Compl. at ¶ 142, 143). Even

under the broadest interpretation of the statutes, they cannot reasonably be construed to include

claims of independent contractor interstate truck drivers bringing allegations of unfair

compensation under the terms of independent contractor agreements they entered in to. For the

reasons stated above, Plaintiff’s Federal Forced Labor claim must be dismissed.

           F. Plaintiff’s Tennessee Involuntary Labor Servitude Claim, (Cause of Action
              VII), Fails to State a Claim Upon Which Relief Can Be Granted and is
              Grossly Inappropriate Here.

       Finally, Plaintiff brings his seventh cause of action alleging the application of the

Tennessee Involuntary Labor Servitude statute to the proposed and purported Rule 23 class. This

statute closely tracks the language of 18 U.S.C. § 1589 and states the following:

       (a) A person commits the offense of involuntary labor servitude who knowingly
       subjects, or attempts to subject, another person to forced labor or services by:

               (1) Causing or threatening to cause serious bodily harm to the person;
               (2) Physically restraining or threatening to physically restrain the person;
               (3) Abusing or threatening to abuse the law or legal process;
               (4) Knowingly destroying, concealing, removing, confiscating or
               possessing any factual or purported passport or other immigration
               document, or any other actual or purported government identification
               document, of the person;
               (5) Using blackmail or using or threatening to cause financial harm for the
               purpose of exercising financial control over the person;
               (6) Facilitating or controlling the person’s access to an addictive controlled
               substance; or
               (7) Controlling the person’s movements through threats or violence.

       T.C.A. § 39-13-307(a)(1)-(7).



                                                13

 Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 13 of 17 PageID #: 1182
       Like the federal statute, Tennessee’s involuntary servitude statute clearly was not meant to

include independent contractor interstate truck drivers unhappy with their contracts and

compensation. Rather, it was meant to prevent slavery, trafficking, or other human rights crimes

where a victim, often an immigrant or illegal alien, is forced to work against their will. As the

Tennessee Criminal Court of Appeals stated, “[i]nvoluntary servitude is defined as the condition

of a person who is compelled by force, coercion or imprisonment and against the person’s will to

labor for another, whether paid or not.” State v. Combs, No. LA CV10-01172 JAK (MLGx), 2002

Tenn. Crim. App. LEXIS 799, at *188 (Tenn. Crim. App. Sept. 25, 2002) (internal quotations

omitted). Going further, that court found that “[i]nvoluntary servitude [was] not a distinct offence,

but one of two elements describing a condition of confinement which must be proved to convict a

person of kidnapping.” Id. at *188-89.

       Plaintiff claims that, through alleged schemes and/or threats of serious financial and

professional harm, Defendants “caused Plaintiffs to engaged in involuntary labor servitude.”

(Compl. at ¶ 149). Tennessee’s involuntary labor statute was not intended for the types of claims

that Plaintiff alleges, which is supported by the fact that the statute has never been interpreted in

the context of an independent contractor contract and business relationship. Finally, no reasonable

independent contractor working as a driver in this matter could interpret the lease agreement and/or

the separate independent contractor contract as akin to involuntary servitude. The drivers were free

to leave their independent contractor positions and did so without suffering drastic consequences

alleged generally by Plaintiff. In that regard, Plaintiff alleges no facts specific to him in the

Complaint which establish any adverse consequences associated with the termination of his

independent contractor relationship with Western. The Complaint merely states that Plaintiff was

employed at Western, left, and came back to perform services as an independent contractor for



                                                 14

 Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 14 of 17 PageID #: 1183
Western in February 2016. Plaintiff’s independent contractor contract and business relationship

with Western were terminated in February 2017. Plaintiff offers no specific allegations or alleged

facts indicating that he was subjected to, or suffered, any dire adverse consequences as a result of

that termination which would have forced Plaintiff to remain as an independent contractor with

Western against his will. This silence speaks volumes. Plaintiff’s bare-bone resuscitation of the

elements which he believes support this claim fall well below the standard required to plead an

allegation for Involuntary Labor Servitude. For these reasons, this claim is without merit and

should be dismissed with prejudice.

IV.    CONCLUSION

       Based upon the foregoing, Plaintiff’s second through seventh causes of action, Rule 23

Claims 1 through 6, against Defendants should be dismissed. Plaintiff’s Rule 23 Claims fail

because they either are not pled with sufficient particularity and certainty as required under

applicable law, and/or they fail to state a claim upon which relief can be granted as required by

Fed. R. Civ. P. 12(b)(6). Accordingly, Western and New Horizons respectfully request that this

Honorable Court grant their Partial Motion to Dismiss Plaintiff’s Rule 23 Claims, the second

through seventh causes of action in the Complaint, with prejudice.


                                                     Respectfully submitted,

                                                     By:
                                                             s/ Mark E. Hunt________
                                                             R. Eddie Wayland (No. 6045)
                                                             Mark E. Hunt (No. 10501)
                                                             Benjamin P. Lemly (No. 35225)
                                                             KING & BALLOW
                                                             315 Union Street
                                                             Suite 1100
                                                             Nashville, TN 37201
                                                             (615) 726-5430
                                                             rew@kingballow.com

                                                15

 Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 15 of 17 PageID #: 1184
                                              mhunt@kingballow.com
                                              blemly@kingballow.com

                                              Attorneys for Western Express, Inc.
                                              and New Horizons Leasing, Inc.




                                    16

Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 16 of 17 PageID #: 1185
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    s/ Benjamin P. Lemly
                                                             Benjamin P. Lemly




                                                17

 Case 3:17-cv-01199 Document 128 Filed 02/05/19 Page 17 of 17 PageID #: 1186
